DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JPH08-90417A, machine translation relied on) in view of Loersch (US 4,432,220).
Re Claim 1, Nishiyama discloses a part manufacturing system comprising: a peening device including a nozzle section 61 that projects a plurality of shots toward a workpiece (Fig. 1; para. 23), and a detection unit 53/75 that detects a distance to the workpiece (Fig. 1; para. 22-30) and a cover (i.e. wall; Fig. 1); and a robot device 57 including a hand section 59 to which the peening device is attached, and a control unit 73 that adjusts a position or an orientation of the peening device by controlling the hand section based on the distance detected by the detection unit (Fig. 1; para. 22-30). Nishiyama does not disclose the peening device further includes a protection section that covers a part of the workpiece and is attached to the cover. However, Loersch teaches a peening device which includes a protection section 44 that covers a part of a workpiece 18 and is attached to a cover (i.e. wall) (Fig. 2; Col. 4, lines 39-66). It would be obvious to one of ordinary skill in the art to utilize a protection section, as taught by Loersch, for the purpose of avoiding accumulation of shot material when shot peening is desired to be stopped and also to ensure that all shot that hits a workpiece can be .
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Loersch, in further view of Kozaki (PGPub 2015/0258596).
Re Claims 2-3, Nishiyama discloses the workpiece is an elongated member but does not disclose at least two detection units are provided as the detection unit, and the control unit adjusts the position of the peening device based on an average distance to the workpiece that is calculated from the distances detected by the at least two detection units and the control unit adjusts the orientation of the peening device based on a tilt angle of the workpiece that is calculated from the distances detected by the at least two detection units. However, Kozaki .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of Loersch, in further view of Simeone (US 6,189,356).
Re Claim 5, as best understood, Nishiyama does not disclose the peening device further includes a blocking section that can be installed at a passage section where the shots pass through from the nozzle section to the workpiece, and that can be installed outside the passage section, and when installed at the passage section, the blocking section reflects the shots projected from the nozzle section, in a direction different from a direction of the workpiece. However, Simeone teaches a peening device further includes a blocking section (either of element 10 or 56) that can be installed at a passage section where the shots pass through from the nozzle section to the workpiece, and that can be installed outside the passage section, and when installed at the passage section, the blocking section reflects the shots projected from the nozzle section, in a direction different from a direction of the workpiece (Fig. 1-3; Col. 2, lines 28-65; Col. 3, lines 44-50). It would be obvious to one of ordinary skill in the art to utilize a blocking section, as taught by Simeone, for the purpose of directing shot media in desired directions and to protect desired portions of the workpiece.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Ryan J. Walters/Primary Examiner, Art Unit 3726